Citation Nr: 0333605	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  00-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
In March 2003, the case was remanded to the RO to schedule a 
hearing.  The veteran was scheduled for a hearing at the RO 
before a Veterans Law Judge of the Board in May 2003.  
However, he did not report for the hearing.  


REMAND

An August 1999 VA examination indicated that the veteran was 
unable to maintain meaningful interpersonal relationships and 
gainful employment due to his PTSD.  While there are numerous 
VA clinical records in the claims file which provide findings 
concerning the symptoms of the veteran's PTSD, these records 
do not provide an overall assessment as to how the veteran's 
PTSD symptoms affect his employability.  Accordingly, this 
case will be returned to the RO for further examination of 
the veteran. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should request that the 
veteran be scheduled for a VA PTSD 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should provide a complete 
assessment of the veteran's impairment 
due to PTSD.  Additionally, based on 
examination of the veteran and review of 
the veteran's history in the claims file, 
the examiner should provide an opinion as 
to whether the veteran's PTSD alone, 
without consideration of any other 
disabilities, has rendered him unable to 
follow a substantially gainful 
occupation.  The claims file should be 
made available to the examiner for review 
prior to evaluation of the veteran.  

2.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether an increased 
disability rating for PTSD and a total 
disability rating due to individual 
unemployability can be granted.  The RO 
should conduct any additional development 
deemed appropriate.

3.  If a decision remains adverse to the 
claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration when appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



